Citation Nr: 1214267	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability, left knee chondral defect of the medial femoral condyle with degenerative changes.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative joint disease.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant's military service has not been adequately verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, denied entitlement to a disability rating in excess of 30 percent for the service-connected left knee disability.  Despite the appellant's assertions to the contrary at the November 2011 hearing, this is the issue is on appeal from that rating decision.  

The July 2008 rating decision also denied entitlement to a disability rating for in excess of 10 percent for a service-connected left ankle disability.  Subsequently, a December 2010 rating decision granted an increased disability rating of 20 percent for the left ankle disability, effective back to the date of the claim for an increased rating.  The 20 percent rating is the maximum disability rating assigned for the left ankle disability.  Accordingly, this was a full grant of benefits for this disability, and this issue is no longer on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

In November 2011, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  The specifics of the hearing testimony are discussed in the decision and remand sections below.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal with respect the issue of entitlement to a disability rating in excess of 30 percent for a left knee disability, left knee chondral defect of the medial femoral condyle with degenerative changes.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 30 percent for a left knee disability, left knee chondral defect of the medial femoral condyle with degenerative changes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the November 2011 hearing the appellant asserted, in error, that he had never filed a claim for an increased disability rating for his left knee disability.  This is incorrect as the appellant did perfect an appeal of  the July 2008 rating decision which denied an increased disability rating for the left knee disability.  When questioned by the undersigned, he asserted a desire to withdraw that issue from appeal.  On direct questioning he was asked "you're not claiming an increased rating of the left knee now, are you?"  To which the appellant answered "no, sir."  This serves to withdraw this issue from appellant consideration.  

There remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to a disability rating in excess of 30 percent for a left knee disability, left knee chondral defect of the medial femoral condyle with degenerative changes.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for a left knee disability, left knee chondral defect of the medial femoral condyle with degenerative changes, is dismissed.

REMAND

Service

The appellant's service has never been adequately verified.  Moreover, review of the entire record indicates that the appellant has not been accurate in his reporting the nature of his service.  

In September 1994, the appellant filed his original claim for service connection for a left knee disability on a VA Form 21-526.  In providing service information he indicated that he served from September 1980 to August 1991 in the "USAF."  This implies that the appellant had Active Duty service in the Air Force for this entire period of time.  This is reinforced by the fact that directly below this information is a location for an applicant to fill out information related to National Guard and Reserve service, which he left blank.  

A September 1994 computer information print-out from the RO is the first indication of an attempt to verify the appellant's service.  This form indicates service in the Air Force from October 1980 to February 1981, a period of only four months; and service in the National Guard from March 1981 to August 1991.  While this form indicates that the four months of service in 1980 and 1981 was in the Air Force, implying a period of Active Duty, the timing of four months of service followed by immediate entry into the National Guard strongly suggests that his service from October 1980 to February 1981 was Initial Active Duty for Training (IADT) and not, in fact, a period of Active Duty.  

In October 1994, the National Personnel Records Center(NPRC) responded to VA's request for information, including verification of the appellant's service from September 1980 to August 1991.  The NPRC response indicated that the appellant "served in Air National Guard - no extended active duty - active duty for training only."  

With respect to the appellant's original claim for service connection for a left knee disability, service treatment records were obtained.  These records revealed a left knee injury resulting from a fall during a discrete period of Active Duty for Training (ADT) from June 9 to 23, 1990.  

Review of the numerous RO rating decisions of record reveal erroneous characterizations of the appellant's military service.  For example a March 2002 rating decision identifies the appellant's service as being in the "Air Force from September 20, 1980 to January 10, 1986, and in the Air National Guard from January 11, 1986 to August 26, 1991."  A December 2010 rating decision indicates that the appellant is a "veteran of the Peacetime and Gulf War era.  You served in the Air Force from September 20, 1980 to August 26, 1991."  This statement indicates active duty service for this entire period.  Review of the evidence of record reveals that these characterizations of the appellant's service are fundamentally flawed and not supported by the evidence of record.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 C.F.R. § 3.6(a).  In sum, service connection can be established for:  disease or injury resulting from Active Duty service; disease or injury resulting from Active Duty for Training service, provided that the disease is linked to the specific period of ADT; and for injury, and acute myocardial infarction, cardiac arrest, or cerebrovascular accident resulting from Inactive Duty Training.  38 U.S.C. §101 (24)(B),(C).  

Review of the record reveals that, besides the left knee injury during a period of ADT, the appellant suffers from a systemic inflammatory arthritic condition which results in multiple joint arthritis and uveitits of the eyes.  This is a disease, and the record does not appear to adequately reflect a link for this disease to a discrete and verified period of ADT.  Moreover, the appellant continues to assert claims for service connection for various diseases while being very evasive about the nature of his military service.  

Because the characterizations of the appellant's service throughout the rating decisions of record are fundamentally flawed as to the nature of appellant's service, and are not supported by the evidence of record, additional verification of service is required.  

Right Knee  

A December 2010 RO rating decision granted service connection for degenerative joint disease of right knee and assigned a 10 percent disability rating effective August 2009.  

At the November 2011 hearing before the undersigned the appellant asserted that he had never claimed an increased disability rating for his left knee.  Rather, he testified that he: filed a claim for service connection for a right knee disability; that had been granted at a 10 percent disability rating; that he had filed a notice of disagreement with the initial 10 percent disability rating assigned.  He further testified that he received a Statement of the Case (SOC) related to an increased rating for his left knee and that he communicated on multiple occasions with the RO attempting rectify the error and pursue an appeal for an increased disability rating for his right knee disability.

Review of the record does not support the appellant's hearing testimony.  There is no evidence of a series of telephone communication with the RO after the December 2010 rating decision granting service connection for the right knee and assigning a 10 percent rating.  Rather, there is an exchange of e mail communication between the RO and a United States Senator's office, because the appellant pursued this manner of third party communication with VA despite being represented by the American Legion.  Moreover, these e mail communications address other pending claims, not an increased rating for the right knee.  

The RO did readjudicate the issue involving rating the right knee disability in a March 2012 rating decision, some four months after his hearing with the undersigned.  Despite this, the appellant's testimony at the November 2011 hearing was very specific in asserting disagreement with the December 2010 rating decision.  Being within a year of the decision, such testimony was timely to assert a notice of disagreement with the December 2010 rating decision.  No SOC has been issued.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Ask the appellant to provide copies of all service personnel records, including discharge documents, in his possession, as well as a list containing the dates, units, and branch of service for his entire period of service.  

2.  Verify with the appropriate agency the appellant's service.  Specifically verify whether he had any active duty service, or whether all his service other than IADT was in the National Guard and consisted of ADT and IDT.  Obtain complete copies of all available service personnel records.  

3.  Provide a Statement of the Case which addresses the issue of entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative joint disease. If, and only if, an appeal is perfected by a timely filed substantive appeal, should the issue be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


